Order unanimously modified, on the law and in the exercise of discretion, by dismissing the third and fourth causes of action, with leave to replead within 20 days after service of a copy of the order entered herein, with notice of entry thereof, upon the attorney for respondents, and, as so modified, affirmed, with $20 costs and disbursements to the appellants. The third and fourth causes of action seek declaratory judgment requiring construction of a series of agreements entered into among the parties. The relief sought is extensive and cannot be based upon the conclusory pleadings of allegedly jDertinent provisions in the agreements. In the circumstances, all the agreements upon which plaintiff will seek a declaration should be annexed to the complaint. (See American News Co. v. Avon Pub. Co., 283 App. Div. 1041.) It should be further noted that the complaint contains certain allegations which appear to allege unnecessary evidentiary details and legal conclusions. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ.